TAYLOR, Justice.
Plaintiffs (appellants) brought this action August 3, 1959, against the Milner Low Lift Irrigation District ahd its board of directors (respondents) for the purpose of obtaining a writ of mandate to compel the defendants to levy an assessment of $125 per acre against their lands for annexation benefits, and thereafter to extend the irrigation system of the district to such lands and to supply them with water for irrigation.
This action was combined with Bradshaw et al. v. Milner Low Lift Irrigation District et al., ante, p. 528, 381 P.2d 440, and with Sargent v. Neumann et al., ante, p. 549, 381 P.2d 453, as directors of the Milner Low Lift Irrigation District, for trial in the district court and also on appeal to this court.
Plaintiffs are owners of portions of the lands referred to in the Bradshaw case as 1628 acres of “new lands” which have never received water for irrigation from the district, and for which water is not available.
The issues in the Bradshaw case were broadened to encompass those raised herein. On the facts and law as stated and set out in *551the Bradshaw case, the judgment for defendants is affirmed.
.Costs to respondents.
KNUDSON, C. J, and McQUADE, Mc-FADDEN and SMITH, JJ., concur.